In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00062-CR
        ______________________________


     CHARLES BENNETT BROWN, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 6th Judicial District Court
               Lamar County, Texas
               Trial Court No. 23984




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                      MEMORANDUM OPINION

        Charles Bennett Brown appeals from his conviction of delivery of cocaine in an amount of

less than one gram within a drug-free zone and sentence of eight years’ confinement. Brown has

filed a single brief, in which he raises issues common to all of his appeals.1 He argues that the

evidence is insufficient to support the finding that the offense occurred in a drug-free zone as

alleged in the indictment and that the trial court committed reversible error in allowing admission

of extraneous offense testimony during punishment due to the State’s exclusion of such testimony

in its notice of intent to use extraneous offense evidence.

        We addressed these issues in detail in our opinion of this date on Brown’s appeal in cause

number 06-11-00061-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.

        We affirm the trial court’s judgment.



                                                   Josh R. Morriss, III
                                                   Chief Justice

Date Submitted:          September 7, 2011
Date Decided:            September 9, 2011

Do Not Publish


1
 In total, Brown appeals from two convictions of delivery of cocaine in an amount of less than one gram within a
drug-free zone in cause numbers 06-11-00061-CR and 06-11-00062-CR and two convictions of delivery of cocaine in
an amount of more than one gram but less than four grams within a drug-free zone in cause numbers 06-11-00063-CR
and 06-11-00064-CR.

                                                       2